Exhibit 10.4
 
SETTLEMENT AGREEMENT


This SETTLEMENT AGREEMENT (the “Agreement”), dated as of April 16, 2010, is by
and between SOKO Fitness & Spa Group, Inc., a Delaware corporation and formerly
known as American Business Holdings, Inc. (the “Company”), Guerrilla Partners,
LP, Hua-Mei 21st Century Partners, LP and James J. Fuld, Jr. IRA (collectively,
the “Purchasers”).


WHEREAS, the Company and Purchasers are parties to that certain Registration
Rights Agreement, dated April 7, 2008 (the “RRA”);


WHEREAS, in accordance with the provisions of Section 2(b) of the RRA, the the
Company is required to pay to the Purchasers US$200,000 as a penalty (the
“Penalty” and such matter, “Penalty Payment Matter”);


WHEREAS, the Company, certain officers of the Company signatory thereto
(“Management”) and The Crone Law Group f/k/a Crone Rozynko, LLP (the “Escrow
Agent”) are parties to that certain Escrow Agreement, dated April 7, 2008 (the
“Escrow Agreement”), pursuant to which Management deposited certificates
representing 8,000,000 shares of the Company’s common stock (the “Shares”) to
secure the Company’s obligation to the Purchasers to achieve certain financial
performance thresholds (“Thresholds”) as set forth in Section 5(a) of the Escrow
Agreement;


WHEREAS, the Thresholds have been achieved and, pursuant to the terms of the
Escrow Agreement, the Shares are required to be returned to Management (the
“Escrow Matter” and collectively with the Penalty Payment Matter, the “Disputed
Matters”);


WHEREAS, the parties hereto desire to compromise and settle the Disputed Matters
and any claims among themselves with respect thereto; and


WHEREAS, concurrently with the execution hereof, the Company and the Purchasers
are entering into an amendment to those certain Common Stock Purchase Warrants,
dated April 11, 2008, issued by the Company to the Purchasers (the “Warrant
Amendment”).


NOW, THEREFORE, in consideration of the mutual promises, covenants, and
agreements contained herein, and for other good and valuable consideration, the
parties hereby agree as follows:


1. The recitals set forth above are hereby incorporated herein by reference
thereto as if fully set forth at length in this Section 1.


2. The Company hereby acknowledges that the Penalty is due and
owning.  Concurrently with the execution hereof, and in full and complete
satisfaction of any and all claims by the Purchasers or any Purchaser relating
to the Penalty Payment Matter, the Company shall issue to the Purchasers, pro
rata in accordance with their respective investment amounts in the Company in
connection with the Company’s April 11, 2008 financing, an aggregate of 88,889
shares (the “Penalty Shares”) of restricted common stock, par value $.001
(“Common Stock”) of the Company, as set forth below:
 
 
1

--------------------------------------------------------------------------------

 
 
Purchaser
Number of Penalty Shares
Guerrilla Partners, LP
62,222
Hua-Mei 21st Century Partners, LP
17,778
James J. Fuld, Jr. IRA
8,889
TOTAL
88,889



3. The Purchasers hereby acknowledge that the Thresholds have been achieved and
that the Shares are required to be returned to Management pursuant to the terms
of the Escrow Agreement.  Concurrently with the execution hereof, the Investors
and the Company shall instruct the Escrow Agent to deliver all certificates
representing the Shares to Management, and following such delivery, the Company
and the Purchasers agree that the Escrow Agreement shall be terminated and of no
further force and effect (except for the provisions thereof that survive
termination in accordance with their terms).  The Purchasers shall take all
actions necessary or required to authorize and/or cause the release and delivery
of the Shares to Management concurrently with the execution of this Agreement.


4. Each Purchaser, in consideration of the agreements herein contain and for
other good and valuable consideration received from the Company agrees to enter
into the Warrant Amendment concurrently with the execution of this Agreement.


5. Each Purchaser, as RELEASOR, in consideration of the agreements herein
contain and for other good and valuable consideration received from the Company
and the Escrow Agent, as RELEASEES, the receipt of which is hereby acknowledged,
do hereby fully, finally and unconditionally release and forever discharge the
RELEASEES, their former, present, and future partners, officers, employees,
representatives, stockholders, directors, agents, predecessors, former and
present subsidiaries, parent entities, affiliates, divisions, licensees,
receivers, distributors, successors and assigns, heirs, executors,
administrators, attorneys, associates, and anyone affiliated with or acting on
behalf of any of them (collectively, the “SECTION 4 RELEASED PARTIES”) from all
actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, which
against the SECTION 4 RELEASED PARTIES such RELEASOR, such RELEASOR’S attorneys,
associates, agents, successors, assigns, heirs, parent or subsidiary
corporations, and anyone affiliated with or acting on behalf of any of them,
ever had, now have or hereafter can, shall or may have, from the beginning of
the world to the day of the date of this Agreement which arise out of or relate
to the Disputed Matters.


6. The Company, as RELEASOR, in consideration of the agreements herein contain
and for other good and valuable consideration received the Purchasers and the
Escrow Agent, as RELEASEES, the receipt of which is hereby acknowledged, does
hereby fully, finally and unconditionally release and forever discharge the
RELEASEES, their former, present, and future partners, officers, employees,
representatives, stockholders, directors, agents, predecessors, former and
present subsidiaries, parent entities, affiliates, divisions, licensees,
receivers, distributors, successors and assigns, heirs, executors,
administrators, attorneys, associates, and anyone affiliated with or acting on
behalf of any of them (collectively, the “SECTION 5 RELEASED PARTIES”) from all
actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, which
against the SECTION 5 RELEASED PARTIES such RELEASOR, such RELEASOR’S attorneys,
associates, agents, successors, assigns, heirs, parent or subsidiary
corporations, and anyone affiliated with or acting on behalf of any of them,
ever had, now have or hereafter can, shall or may have, from the beginning of
the world to the day of the date of this Agreement which arise out of or relate
to the Disputed Matters.
 
 
2

--------------------------------------------------------------------------------

 
 
7. The parties acknowledge and agree that this Agreement embodies a compromise
settlement which is not in any respect, nor for any purposes, to be deemed or
construed to be an admission or concession of any liability whatsoever on the
part of any of the parties.  The parties agree not to disclose to any third
party, or to publicize the terms of this Agreement, anything contained herein or
the fact of any such agreement, execution or performance without the prior
written consent of the other party to this Agreement, except to their attorneys
and as is necessary for financial reporting or other similar purposes or as
required by the U.S. Securities and Exchange Commission or pursuant to any law,
rule or regulation or any governmental agency.


8. Representations and Warranties of the Purchasers.  Each Purchaser, severally
and not jointly, hereby represents, warrants and acknowledges as to the
following as of the date hereof:


(a) Own Account.  Such Purchaser understands that the Penalty Shares are
“restricted securities” and have not been registered under the Securities Act of
1933 (“1933 Act”) or any applicable state securities law and is acquiring the
Penalty Shares as principal for its own account and not with a view to or for
distributing or reselling such Penalty Shares or any part thereof in violation
of the 1933 Act or any applicable state securities law, has no present intention
of distributing any of such Penalty Shares in violation of the 1933 Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Penalty Shares in violation of the 1933 Act or any
applicable state securities law.


(b) Purchaser Status.  At the time such Purchaser was offered the Penalty
Shares, it was, and as of the date hereof it is, and on each date on which it
exercises any Warrants or converts any Common Stock it will be either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the 1933 Act or (ii) a “qualified institutional buyer” as defined
in Rule 144A(a) under the 1933 Act.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.


(c) Experience of Such Purchaser.  Such Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks associated with its acquisition of
the Penalty Shares, and has so evaluated the merits and risks of such
acquisition.  Such Purchaser is able to bear the economic risk associated with
the acquisition of the Penalty Shares and is able to afford a complete loss of
the value of the Penalty Shares.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) No General Solicitation.  Such Purchaser is not acquiring the Penalty Shares
as part of a privately negotiated settlement with the Company and not as a
result of any advertisement, article, notice or other communication regarding
the Penalty Shares or otherwise published in any newspaper, magazine or similar
media or broadcast over television, radio or the Internet, or presented at any
seminar or any other general solicitation or general advertisement.


(e) Reliance on Representations and Warranties. Each Purchaser understands that
the Penalty Shares are being issuer to such Purchaser in reliance on exemptions
contained in specific provisions of United States federal securities laws and
that the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth in this Agreement in order to determine the applicability of the
exemptions contained in such provisions.


(f) Legend. Each Purchaser acknowledges and agrees that the certificates
representing the Penalty Shares shall bear a restricted legend, in the form and
substance as set forth below, prohibiting the offer, sale, pledge, mortgage or
transfer of the securities, except (1) (i) pursuant to an effective registration
statement filed under the 1933 Act, (ii) pursuant to an exemption from
registration provided by Rule 144 under the 1933 Act (if available), or (iii)
pursuant to any other exemption from the registration requirements of the
Securities Act.


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”


9. This Agreement shall be binding upon the parties hereto and their respective
successors, assigns, heirs and representatives.


10. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflict of law principles. The
invalidity or unenforceability of any one or more phrases, clauses or sections
of this Agreement shall not affect the validity or enforceability of the
remaining portions of it.


11. Any dispute that arises under this Agreement shall be adjudicated in the
state or the federal courts located in New York, New York.
 
 
4

--------------------------------------------------------------------------------

 
 
12. This Agreement may be executed in counterparts, in PDF format or by
facsimile, each of which shall be deemed an original but when taken together
shall constitute one and the same agreement.


13. This Agreement may not be modified or amended orally, and no alleged
amendment, modification or waiver of this Agreement shall have any force or
effect, unless set forth in writing and signed by the party against whom
enforcement is sought.


14. The parties herein acknowledge that they have been represented by counsel in
all aspects of the negotiation and conclusion of the settlement memorialized in
this Agreement or that they have voluntarily waived such right to legal counsel,
that they have been afforded an opportunity to consider the terms of this
Agreement for a reasonable time prior to its execution, that they carefully have
reviewed and read in their entirety this Agreement, fully understand and consent
to the terms and conditions herein, that they have signed this Agreement
voluntarily and of their own free will; and that they intend to abide by their
provisions without exception.


15. This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior or other
negotiations, arrangements, representations, agreements, including whether in
writing or oral agreements.






[Signature Page Follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Settlement Agreement as of the date first above written.
 
 

  SOKO FITNESS & SPA GROUP, INC.          
 
By:
/s/ Tong Liu       Name: Tong Liu       Title:   Chairman & Chief Executive
Officer          

 

  GUERRILLA PARTNERS, LP           By: Guerrilla Capital Management, L.L.C.    
     
 
By:
/s/ Peter Siris       Name:  Peter Siris       Title:    Principal          

 

  HUA-MEI 21ST CENTURY PARTNER, L.P.           By: Guerrilla Capital Management,
L.L.C.          
 
By:
/s/ Peter Siris       Name:  Peter Siris       Title:    Principal          




  JAMES J.FULD, JR. IRA          
 
By:
/s/ James J. Fuld       Name:  James J. Fuld       Title:    Authorized
Signatory          

   
6
